Order, Supreme Court, New York County (William A. Wetzel, J.), entered January 6, 2005, which, to the extent appealable, denied the respondent City Clerk’s motion to renew, inter alia, his cross motion to dismiss the petition, previously denied in an order of the same court and Justice, entered August 16, 2004, unanimously affirmed, without costs.
Renewal was properly denied since the purported new matter offered by respondent could have been submitted on the original motion (see Herrera v Matlin, 4 AD3d 139 [2004]). Inasmuch as the denial of renewal was proper, and the denial of that branch of respondent’s motion seeking reargument is nonappealable (see Williams v City of New York, 19 AD3d 251 [2005]), and no appeal has been taken from the original August 16, 2004 determination, respondent’s arguments addressed to that determination are not properly before us. Concur—Sullivan, J.P., Nardelli, Catterson, McGuire and Malone, JJ.